Order filed August 8, 2017




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-17-00356-CV
                                   ____________

                    DONALD E KILPATRICK, Appellant

                                         V.

                NOBLE CAPITAL SERVICING LLC, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1088694

                                      ORDER

      No reporter’s record has been filed in this case. The official court reporter for
County Civil Court at Law No. 3 informed this court that appellant has not made
arrangements to pay for the reporter’s record. On June 21, 2017, the clerk of this
court notified appellant that we would consider and decide those issues that do not
require a reporter’s record unless appellant, within 15 days of notice, provided this
court with proof that he had requested the record and paid or made arrangements to
pay for the record. See Tex. R. App. P. 37.3(c). Appellant filed no response.
      Accordingly, we order appellant to file a brief in this appeal by September 7,
2017. If appellant fails to comply with this order, the court will dismiss the appeal
for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM